Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Koji S. Stewart appeals the district court’s order denying relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We find no reversible error in the district court’s deni*863al of Stewart’s motion, and we thus affirm for the reasons stated by the district court. United States v. Stewart, No. 3:05-cr-00104-FDW-DSC-5 (W.D.N.C. June 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.